Clinton, J.
Where interrogatories on facts and articles are not *86required'to be answered in open court, the order need not fix a certain day for answering them.
2. Where interrogatories on facts and articles are not served before day fixed for trial, failure of plaintiff to answer them will not be cause for continuance.
3. A married woman, doing business as a public merchant, may sign a note for goods purchased without authority of her husband.
4. There being no separation of property, the wife and husband are bound in solido for her debts contracted as a public merchant.